Citation Nr: 1619832	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  04-42 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), paranoid-type schizophrenia, and major depressive disorder.   


REPRESENTATION

Appellant represented by:	D. Bonner, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1970 to May 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  In June 2007, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and remanded the Veteran's appeal to the RO for additional action.  

In June 2008, the Board denied service connection for PTSD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2010, the Court vacated the June 2008 Board decision and remanded the Veteran's appeal to the Board for additional action.  In August 2011, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.

The Board has reframed the issue on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

A February 1974 service treatment record states that the Veteran complained of a severe headache, a short temper and a "jumpy" feeling.  An impression of anxiety was advanced.  

In response to the Board's August 2011 Remand instructions, the Veteran was afforded an April 2014 VA psychiatric examination.  The examination report states that the Veteran was diagnosed with paranoid-type schizophrenia and major depressive disorder "at least as likely as not secondary" to the Veteran's paranoid-type schizophrenia.  The Veteran was found not to meet the criteria for a diagnosis of PTSD.  The examiner observed that: the Veteran "recalls hearing voices in boot camp, that they got worse on the ship, but there does not appear to be any record documenting such symptoms;" "[w] hile it is possible that he had earlier onset of hallucinations and delusional thinking, this is not documented until the late 1990s;" and "[t] here is [a] report of some anxiety while in the service."  The VA psychologist commented that: "[t]he Veteran does meet criteria for schizophrenia, paranoid type;" "[w]hile he reports onset in the military, and this is a possibility, I do not see sufficient evidence to support that contention at this time;" "[t]he Veteran was noted to have 'anxiety' in service medical records;" "that symptom would be accounted for by the intoxication/withdrawal pattern of opiate, marijuana and alcohol abuse occurring at that time;" "[t]here is no mention of psychosis in my review of the medical records;" "[t]he Veteran does report that he was sent to a hospital ship for 'voices' in 1973, but I do not see record of that and he is not considered an accurate historian due to his thought disorder;" "[i]t is possible that his substance abuse was masking onset of psychosis, but there is no evidence to support this;" "[t]herefore, based on available evidence relating to onset and sequence of symptoms, I find it less likely than not that [paranoid-type schizophrenia and major depressive disorder] are etiologically related to the Veteran's period of service from 1970-1971;" "[i]t is possible, but not 50% or greater probability based on available evidence;" and "[i]f further evidence is developed (hospital ship records found, mention of psychosis in other records), a follow up opinion may be provided."  

The Board finds that the April 2014 VA examination report is internally inconsistent.  The Board is unable to ascertain whether the examiner determined that the Veteran's current acquired psychiatric disabilities were initially manifested during active service.  It appears that the examiner based his comments solely on the lack of documentation of a psychosis during active service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA psychiatric evaluation is required to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after September 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to treatment of his acquired psychiatric disabilities after September 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  
2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2015.  

3.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of his acquired psychiatric disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic acquired psychiatric disorder had its onset during active service; is related to the Veteran's inservice anxiety; or otherwise originated during active service.  The examiner should expressly state whether the Veteran's in-service symptoms and behavior represented manifestations of prodromal schizophrenia or other psychosis.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

